Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, 8, and 9, drawn to a method performed by a processor of an electronic device, a non-transitory computer-readable storage medium storing instruction for execution by a processor, and an electronic device, respectively, which are capable of determining that a fill amount is equal to the estimated total daily insulin needs of a user, classified in A61M 5/1723.
Claims 10-13 and 14-16, drawn to a method performed by a processor of an electronic device, and a non-transitory computer-readable storage medium storing instruction for execution by a processor, respectively, which are capable of determining when a reservoir will need to be replaced, classified in A61M 5/16886.
Claims 17-18 and 19-20, drawn to a method performed by a processor of an electronic device, and a non-transitory computer-readable storage medium storing instruction for execution by a processor, respectively, which are capable of determining an amount of insulin to add to a reservoir to keep the amount about a predetermined threshold value, classified in A61M 5/1684.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processor instructions (methods and storage mediums for storing said instructions / data). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Invention I (independent claims 1, 8, and 9) relies on a processor capable of estimating the total daily insulin needs of a user based on historical stored data points for that user; Invention II (independent claims 10 and 14) relies on a processor capable of determining the quantity of insulin added to the reservoir of an insulin delivery device; and Invention III (independent claims 17 and 19) relies on a processor capable of determining a duration for which an amount of insulin is above a predetermined threshold value.  Invention I could possess a materially different design for estimating the total daily insulin needs of a user, i.e., by using an analyte biosensor; Invention II could possess a materially different design for determining the volume of infusate dispensed into the insulin delivery device reservoir, i.e., by using a volume sensor; and Invention III could possess a materially different design for determining a duration for which an amount of insulin is above a predetermined threshold value, i.e., by using a volume sensor in conjunction with a timer.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


A telephone call was made to Kevin Canning on September 8th, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783